Citation Nr: 1424296	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  08-05 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for basal cell carcinoma of the chin.

2.  Entitlement to an initial compensable rating for basal cell carcinoma of the right cheek.

3.  Entitlement to service connection for bilateral cataracts, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for a right lung nodule, to include as due to exposure to ionizing radiation.

5.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2007 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In August 2011, the Veteran testified at an August 2011 hearing before the undersigned at the RO.  

The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).

The Veteran's appeal was remanded by the Board in October 2011.  Review of the record reveals that there has been substantial compliance with the directives of those remands, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

March 2013 and February 2014 rating decisions granted service connection for left hand actinic keratosis and basal cell carcinoma of the left thigh.  Thus, the Board no longer has jurisdiction over these issues.  

The issue of entitlement to service connection for bilateral cataracts is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a March 2014 written statement, the Veteran's representative indicated that the Veteran wished to withdraw the issues of entitlement to a total disability rating based upon individual unemployability (TDIU), and that he was satisfied with the noncompensable ratings for basal cell carcinomas of the chin and right cheek.

2.  A right lung nodule is not attributable to active service, to include exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issues of entitlement to TDIU, an initial compensable rating for basal cell carcinoma of the chin, and an initial compensable rating for basal cell carcinoma of the right cheek, are met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for service connection for a right lung nodule, to include as due to exposure to ionizing radiation, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues on Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (1). 

In a March 2014 written statement, the Veteran's authorized representative indicated that the Veteran wished to withdraw the appeal as to the issue of entitlement to a TDIU.  In the same statement, the Veteran's authorized representative indicated that the Veteran was satisfied with the noncompensable rating for his service-connected basal cell carcinomas of the chin and right cheek, because he now understood that the disabilities are service-connected even though they are noncompensable.  

The Board finds the Veteran's expression of satisfaction with his currently assigned rating to be knowing and intelligent; it was made with representation and in the presence of his representative; and is supported by the rationale that the Veteran is now aware that service connection for his basal cell carcinoma of the chin and right cheek is established even if the rating is noncompensable.  As distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating, in this case, the Veteran has explicitly indicated that he is satisfied with the rating currently assigned.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  For these reasons, whether an initial compensable rating is warranted for basal cell carcinoma in either location is moot, as there is no remaining question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2002).  

Accordingly, the Board does not have jurisdiction to review the appeals of entitlement to a TDIU and initial compensable evaluations for basal cell carcinoma of the chin and right cheek.  The claims are dismissed.

Service Connection Claim

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   A May 2008 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a February 2014 supplemental statement of the case.  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in September 2012; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  The examiner, who was specifically requested by the Veteran during his August 2011 hearing, reviewed the claims folder, evaluated the Veteran and provided a well-reasoned conclusion as to the etiology of the Veteran's right lung nodule.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) or Acting Veterans Law Judge (AVLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the AVLJ noted the elements that were lacking to substantiate the Veteran's claims.  The Veteran was assisted at the hearing by an accredited representative who with the AVLJ asked questions to ascertain the Veteran's disabilities' history, etiology, and severity.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.   

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for a disability based upon exposure to ionizing radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d).  The second basis is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease under 38 C.F.R. § 3.311.  Finally, a veteran is entitled to service connection if he or she can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement on a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran is presumed to have been exposed to radiation, as his service records establish that he participated in atmospheric testing of a nuclear device in March 1953.  38 C.F.R. § 3.309(d) (3) (ii) (B).  His benign right lung nodule it is not among the diseases that warrant presumptive service connection if they become manifest in a radiation-exposed veteran within a certain period of time, nor is it among the radiogenic diseases enumerated under 38 C.F.R. § 3.311.  38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311.  Thus, service connection must be demonstrated through a showing that the right lung nodule is directly related to the Veteran's active service, including his exposure to ionizing radiation.

The Veteran does not assert, and indeed the record does not reflect, that the Veteran's lung nodule first manifested during his active service.  Post-service medical evidence reflects that the nodule was first observed during a chest X-ray in November 2005.  Pulmonary function testing conducted in December 2005 showed no evidence of chronic pulmonary disease.  A needle biopsy of the nodule was attempted in December 2005, but no sample was obtained.  Periodic radiologic surveillance of the nodule was conducted until May 2008; however, the nodule did not change in size, and it was determined at that point that surveillance was no longer needed, as the nodule was unlikely to represent a malignant neoplasm.  

The Veteran underwent a VA examination in September 2012.  The examiner noted that the Veteran's lung nodule had not increased in size since it was first observed in 2005.  The Veteran requires oxygen at night as a result of sleep-related hypoventilation; the examiner indicated that this disorder is unrelated to the Veteran's right lung nodule.  Pulmonary function testing was essentially normal.  

After reviewing the evidence and conducting an in-person evaluation of the Veteran, the examiner concluded that the Veteran's benign lung nodule is consistent with "inhaled dust or other agricultural particulates with exposure during his ranching career" which had caused a "granulomatous reaction leading to a solitary nodule."  If the nodule were to suddenly become malignant, the "possibility of late residual effect of ionizing radiation" may exist; however, there was no current evidence of malignancy.  

The examination was conducted by a medical professional and reflects a thorough review of the evidence of record and a personal evaluation of the Veteran.  The examiner's conclusions are based upon his review of the record, his evaluation of the Veteran, and his professional judgment.  There is no competent and credible evidence which contradicts it.  Thus, it is of significant probative value.

The Board has considered the Veteran's assertions that his lung nodule is the result of exposure to ionizing radiation.  Although lay persons are competent to provide opinions on some medical issues, the nature and etiology of a lung nodule falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

In March 2014, the Veteran stated that his ranch is at 8,000 feet, is never plowed or cultivated, and thus there is very little dust.  He asserted that there was a great deal of dust during the atmospheric nuclear test to which he was exposed, which was likely radioactive, and concluded that if the lung nodule were related to dust, it was more likely due to dust exposure during nuclear testing, and not to exposure to dust during his ranching career. 

It is unquestioned that the Veteran was exposed to a great deal of dust particles which were undoubtedly contaminated with radioactive fallout.  However, according to the VA examiner, the Veteran's lung nodule could only be related to the Veteran's exposure to radiation if it is malignant; currently, the nodule is not malignant, although it is under surveillance.  Further, although the Veteran's ranch may not have a great deal of dust, the Veteran was employed as a rancher for over 40 years, and by his own account worked primarily outdoors; it is unlikely that the Veteran had no dust exposure during that lengthy period of time.  The examiner also indicated that the Veteran's lung nodule is the result of exposure to "other agricultural particulates"; although the extent of such exposure is unknown, the Veteran did indicate during his October 2005 ionizing radiation examination that he sprayed herbicides from a tractor three days a year; thus, exposure to "other agricultural particulates" is demonstrated by the evidence of record.  The Veteran's assertions as to lack of exposure during his ranching career are outweighed by the examiner's findings, which are supported by the evidence of record and the examiner's own professional judgment.  For these reasons, the Board finds that the criteria for service connection are not met.

The preponderance of the evidence is against the claim for service connection for a right lung nodule, to include as due to exposure to ionizing radiation; there is no doubt to be resolved; and service connection for a right lung nodule, to include as due to exposure to ionizing radiation, is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The appeals as to the issue of entitlement to TDIU, entitlement to an initial compensable rating for basal cell carcinoma of the chin, and entitlement to an initial compensable rating for basal cell carcinoma of the right cheek are dismissed.

Service connection for a right lung nodule, to include as due to exposure to ionizing radiation, is denied.


REMAND

The Veteran underwent a VA eye examination in September 2012.  The September 2012 examination report states that the Veteran's cataracts "may have been due to radiation exposure," with no further explanation.  The February 2014 addendum opinion concluded that the Veteran's cataracts were less likely than not related to service, to include exposure to ionizing radiation, because the Veteran's cataracts were "age appropriate" and "[did] not occur prematurely or out of proportion to typical age-related cataract."  As no new evidence relating to the Veteran's cataracts was received between September 2012 and February 2014, the reasons for the examiner's conflicting opinions are unclear.  Under these circumstances, remand is required so that a new examination may be scheduled.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran's cataracts were first diagnosed by a private optometrist in April 2007.  Although the record reflects that Veteran was treated for cataracts by VA ophthalmologists, resulting in surgical removal of the cataracts in September 2010, none of the VA ophthalmology notes are of record; these must be obtained upon remand.  

VA regulations state that posterior subcapsular cataracts are a radiogenic disease.  See 38 C.F.R. § 3.311(b) (2) (xvi).  On remand, it must be determined, to the extent feasible, the type of cataracts the Veteran had.  If it is determined that the Veteran had posterior subcapsular cataracts, the issue must be forwarded to the Under Secretary for Health for preparation of a dose estimate specific to posterior subcapsular cataracts.   

Accordingly, the issue of entitlement to service connection for bilateral cataracts is REMANDED for the following action:

1.   Obtain all VA ophthalmology clinical notes since April 2007.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  If it is determined that the Veteran had posterior subcapsular cataracts, a dose estimate must be obtained from the VA Under Secretary for Health that is specific to such cataracts.  After obtaining the dose estimate, refer the claim to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).  The Under Secretary for Benefits must consider the claim with reference to the factors specified in 38 C.F.R.  § 3.311(e) and may request an advisory opinion from the Under Secretary for Health, if necessary.  

The Under Secretary for Benefits must determine the likelihood that the Veteran's claimed exposure to radiation in service resulted in his bilateral posterior subcapsular cataracts.  Specifically, the Under Secretary for Benefits should determine whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not the Veteran's bilateral subcapsular cataracts resulted from exposure to radiation in service or whether there is no reasonable possibility that the Veteran's bilateral posterior subcapsular cataracts resulted from radiation exposure in service.  If the Under Secretary for Benefits is unable to make such a determination, he or she shall refer the matter to an outside consultant in accordance with 38 C.F.R. § 3.311(d).

3.  If it is determined that the Veteran did not have posterior subcapsular cataracts that resulted from radiation exposure, schedule the Veteran for a VA examination by an appropriate medical professional.  The paper and the electronic record must be reviewed by the examiner.  If the examiner does not have access to the electronic record, the relevant electronic records should be printed and associated with the paper claims file so they can be available to the examiner for review.

After that review, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cataracts are related to service, to include exposure to ionizing radiation.  Consideration must be given to the Veteran's testimony as to viewing the nuclear blast through the periscope of his tank; a Princeton University article on a link between cataracts and radiation exposure; the VA ophthalmology notes; and the September 2012 VA examination and February 2014 addendum.  

A complete rationale for all opinions stated must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

4.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


